Exhibit 10.9
Ally Financial Inc.




ally2019omnibus_image1a01.gif [ally2019omnibus_image1a01.gif]
Ally Financial Inc.
500 Woodward Avenue, MC : MI-01-10-HR Detroit, MI 48226


<DATE>




<NAME>


Re: Ally Financial Inc. Incentive Compensation Plan Award


Dear <FIRST NAME>:


1.
You have been granted an Award under the Ally Financial Inc. Incentive
Compensation Plan (the “Plan”). A copy of the Plan is included on the Solium
website. Capitalized terms not defined in this Award Agreement will have the
meaning set forth in the Plan.



2.
Your Award is granted to you as a matter of separate inducement and is not in
lieu of salary or other compensation for your services. By accepting this Award,
you consent to any and all Plan amendments, vesting restrictions, and revisions
to any other term or condition of this Award Agreement that may be required to
comply with federal law or regulation governing compensation, whether such
amendments, restrictions, or revisions are applied prospectively or
retroactively to this or prior Awards. By accepting this Award, you also
acknowledge and agree that it is subject to all of the requirements set forth in
the Enterprise Compensation Policy and that you are subject to all of the
restrictive covenants set forth in Section 13 of the Plan (i.e., non-solicit,
confidentiality, non-disparagement).



3.
Your Award is being made in the form of Restricted Stock Units. Your Award is
comprised of the following:



Grant Date:    [INSERT]
Total Award: [INSERT]


Units
Vesting Date
Settlement Date
[INSERT: 1/3 of Granted award]
[INSERT: one year from grant date]
[INSERT: one year from grant date]
[INSERT: 1/3 of Granted award]
[INSERT: two years from grant date]
[INSERT: two years from grant date]
[INSERT: 1/3 of Granted award
[INSERT: three years from grant date]
[INSERT: three years from grant date]



4.
This Award Agreement will become effective after you have electronically
accepted it via the Solium website. If you do not accept this Award Agreement
within 45 days of notification, you will be deemed to have rejected the Award
and this Award Agreement will be null and void and without any further force or
effect.



5.
Subject to requirements of any federal laws or regulations and Ally policy that
govern compensation, see paragraph 2 above, your Award will vest and be settled
as soon as practical after the date(s) noted above. If and when a change to the
vesting date(s) noted above is required, you will be notified in writing.



6.
If on the Grant Date you are considered a material risk taker (MRT), in
connection with regulatory guidance and in support of its corporate governance
principles, to the extent that any portion of the Award remains unpaid, Ally
reserves the right to adjust downward the amount of this Award without your
consent to reflect adverse outcomes attributable to inappropriate, excessive, or
imprudent risk taking in which you participated and which was the basis for this
Award. Your Award is also subject to cancellation, recovery, forfeiture, or
repayment consistent with Ally’s recoupment policy contained in the Enterprise
Compensation Policy.



Page 1 of 3

--------------------------------------------------------------------------------






7.
If your employment is terminated by the Company without Cause, then any unvested
tranches of your Award will Vest and be Paid as determined by the schedule
above. Otherwise, Section 11 of the Plan governs the effect of a Termination of
Service on your Award.



8.
If the Company pays a dividend on Shares prior to the Vesting Date, you will be
entitled to a dividend equivalent payment in the same amount as the dividend you
would have received if you held the number of Shares, if any, as earned and
vested as of the Vesting Date. These dividends will vest and be paid to you on
the Settlement Date (or such other vesting and settlement date applicable under
this Award), subject to the vesting of your Award. No dividends or dividend
equivalents will be paid to you with respect to any portion of your Award that
is canceled or forfeited. The Company will decide on the form of payment and may
pay dividends or dividend equivalents in Shares, in cash or in a combination
thereof, subject to applicable law.



9.
The restrictions in Section 13(a) of the Plan on your ability to solicit any
Ally client, customer, or employee for 24 months following your Termination of
Service is grounded in Ally’s significant investment of time, effort, and
expense in establishing client, customer, and employee relationships across
Ally’s lines of business. As this applies to you, the scope of the restriction
on your ability to solicit Ally clients or customers will run commensurate with
the scope of your responsibilities while employed by Ally. That is, the terms
“client or customer” as used in Section 13(a) (i.e., “(i) solicit any client or
customer of the Company or any Affiliate with respect to a Competitive
Activity”) shall mean those clients or customers (whether current or
prospective): (i) with whom you had direct or indirect personal contact within
the last 12 months of your employment with Ally; or (ii) about whom you learned
confidential or proprietary information (including trade secrets) by virtue of
your employment with Ally during the last 12 months of your employment with
Ally. The term “solicit” also shall include any communication or other
interaction between you and a client or customer (whether current or
prospective) that takes place to make sales to, perform services for, or
otherwise further the business relationship with that client or customer
(whether current or prospective). Notwithstanding Section 21 of the Plan,
Section 13(a) is governed by Michigan law without regard to its conflict of laws
provision. An action to enforce or seek damages for breach of Section 13(a) may
only be brought in a federal or state court of competent jurisdiction in
Michigan.



10.
You may designate a beneficiary using the Solium website. If no beneficiary is
designated, or if the Ally determines that the beneficiary designation is
unclear, or that the designated beneficiary cannot be located, any settlement as
a result of your death will be made to your estate. The Solium website may also
be used for any subsequent change in your beneficiary designation.



11.
By accepting this Award, you understand and acknowledge that your Award is
subject to the rules under Internal Revenue Code Section 409A, and agree and
accept all risks (including increased taxes and penalties) resulting from
Internal Revenue Code Section 409A.



12.
Except as prohibited by any federal law or regulation that governs compensation,
see paragraph 2 above, your Award is subject to and governed by the terms and
conditions of this Award Agreement and the Plan.



13.
By accepting this Award, as evidenced by your signature below, you agree to
abide by the terms and conditions of this Award Agreement and the Plan.



Sincerely yours,
                






                Kathleen Patterson    
Chief HR Officer
<DATE>




Page 2 of 3

--------------------------------------------------------------------------------










I HAVE READ THE PLAN DOCUMENT AND THIS AWARD AGREEMENT AND I ACCEPT THE AWARD
REFERENCED ABOVE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT AND
THE ALLY FINANCIAL INC. INCENTIVE COMPENSATION PLAN.








 
 
Participant Signature (Required)
 
Date (Required)
 




 
 
 
 
 
 
 
 
Last Four Digits of SSN or National ID (Required)
 
 





Page 3 of 3